UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ISAAC MAURO ESPINOZA, a/k/a Isaac
Morrow Espinoza; CAROLINA
CACSIRE ESPINOZA; CAROLINA INES
ESPINOZA; CARLOS ENRIQUE ESPINOZA;
ISAAC MAURO ESPINOZA, a/k/a Isaac
Morrow Espinoza, Jr.; JANETH SUSSY
                                                                   No. 98-1510
ESPINOZA,
Petitioners,

v.

U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A72-378-079, A72-378-135, A72-378-136, A72-378-137,
A72-378-138, A72-378-139)

Submitted: September 29, 1998

Decided: November 12, 1998

Before MURNAGHAN, ERVIN, and NIEMEYER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Richard S. Bromberg, Washington, D.C., for Petitioners. Frank W.
Hunger, Assistant Attorney General, Mark C. Walters, Assistant
Director, Kristen A. Giuffreda, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Isaac Mauro Espinoza ("Espinoza"), along with his wife and chil-
dren, seek review of the order of the Board of Immigration Appeals
("BIA") affirming the immigration judge's deportation order. Because
we find that Espinoza has failed to establish that he was persecuted
in Peru, or that he has a well-founded fear of persecution on account
of his political opinion if he returns to Peru, we deny the petition.

Espinoza and his family are natives and citizens of Peru who
entered the United States in March 1989 as tourists permitted to
remain no longer than six months. The Espinozas, however, remained
in the United States beyond this six-month period and, for this reason,
the Immigration and Naturalization Service charged them as deport-
able aliens. The Espinozas admitted deportability and asked for asy-
lum in the United States. In September 1995, before an immigration
judge, Espinoza testified in support of their asylum applications. His
experiences in Peru form the basis of the Espinoza family's asylum
claims.

Espinoza testified that he was a public accountant with a company
in Lima, Peru, for approximately twenty years. During that time, he
was involved in numerous professional and management institutions,
including the Board of Public Accountants in Lima, the Chamber of
Commerce in Lima, the National Association of Industries, the
National Confederations of Businessmen, and Action Supmelcana. He
stated that these organizations supported democratic government and
were considered enemies of the Shining Path guerilla movement.

                    2
Espinoza further testified that, beginning in 1987, he received
threats from the Shining Path. He stated that the Shining Path wanted
him to join their campaign against Peru's democratic government and
threatened to destroy his family, property, business, and houses if he
refused. Because of these threats, Espinoza resigned from his position
as a public accountant and moved his family to southern Peru, where
he formed his own company. However, Espinoza stated that, while in
southern Peru, the threats intensified and he personally knew one per-
son whom the Shining Path assassinated. Espinoza and his family left
Peru in March 1989. He testified that if he returns to Peru, he will
experience the same problems that he was exposed to before he left.1

The immigration judge (the "IJ") denied the Espinozas' applica-
tions for political asylum and withholding of deportation. The BIA
affirmed the IJ's determinations. The BIA concluded that threats
Espinoza received did not rise to the level of persecution and that
Espinoza lacked "an objective, well-founded fear of persecution from
the Shining Path" should he return to Peru.2 The Espinozas appeal,
contending that the BIA's determinations are not supported by sub-
stantial evidence.

Our scope of review of BIA decisions is narrow."The Supreme
Court has stated that we must uphold the BIA's decision if it is sup-
ported by substantial evidence from the record as a whole. . . . This
narrow standard of review recognizes the respect we must accord both
the BIA's expertise in immigration matters and its status as the Attor-
ney General's designee in deportation decisions."3

To be eligible for asylum, an alien must meet the definition of "ref-
ugee" as defined in the Immigration and Nationality Act (the "INA").
Under the INA, a refugee is any person who is unable to return to his
or her country because of "[past] persecution or a well-founded fear
of persecution on account of race, religion, nationality, membership
_________________________________________________________________
1 Two of Espinoza's children also testified at the hearing. Both
expressed fear of returning to Peru.
2 Administrative Record ("A.R.") at 5.
3 Huaman-Cornelio v. BIA, 979 F.2d 995, 999 (4th Cir. 1992) (citation
omitted).

                    3
in a particular social group, or political opinion .. . ."4 Espinoza con-
tends that the BIA's determination that he was not persecuted in the
past and that he did not have a "well-founded" fear of persecution if
he returns to Peru are not supported by substantial evidence. We
address each in turn.

First, Espinoza argues that the Shining Path persecuted him when
he was in Peru. He contends that the Shining Path threatened him
because of his membership in numerous professional and manage-
ment organizations which opposed the guerilla group. Espinoza
claims that his family was terrorized because he refused to join the
Shining Path's struggle against the Peruvian government based on his
political opinion.

We agree with the BIA that, while regrettable, "the harassment that
[Espinoza] received in the form of threats does not rise to the level
of persecution."5 Although the INA does not define "persecution,"
other circuits have refused to interpret the word expansively. As the
Third Circuit stated in Fatin v. INS,6 "persecution does not encompass
all treatment that our society regards as unfair, unjust, or even unlaw-
ful or unconstitutional."7 Similarly, the Ninth Circuit has cautioned
that "`persecution is an extreme concept that does not include every
sort of treatment our society regards as offensive.'"8 In the instant
case, aside from threats, which were never acted upon, neither
Espinoza nor his immediate family ever had any encounters with the
Shining Path. Therefore, we do not believe that the case law supports
a finding that these threats constituted persecution.

Espinoza also contends that substantial evidence does not support
the BIA's determination that he failed to demonstrate a well-founded
fear that he will be persecuted by the Shining Path if he returns to
Peru. Espinoza claims that his description of the Shining Path's
threats was sufficient to establish that he had a well-founded fear of
persecution when he left Peru in 1989. He further alleges that condi-
_________________________________________________________________
4 8 U.S.C.A. § 1101(a)(42)(A) (West Supp. 1998).

5 A.R. at 4 (citations omitted).
6 12 F.3d 1233 (3d Cir. 1993).
7 Fatin v. INS, 12 F.3d 1233, 1240 (3d Cir. 1993).

8 Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir. 1995) (citations omitted).

                     4
tions in Peru have not changed to such an extent as to make that fear
no longer reasonable.

We have held that in order to prove a well-founded fear of persecu-
tion, an individual seeking asylum must show: "(1) that a reasonable
person in the circumstances would fear persecution; and (2) that the
fear has `some basis in the reality of the circumstances' and is vali-
dated with `specific, concrete facts.'"9 In the instant case, the BIA
determined that, given the nine-year time lapse since Espinoza left
Peru, combined with the current diminished strength of the Shining
Path, Espinoza lacked an objective, well-founded fear that the Shining
Path had the ability to identify or target him for persecution. We
agree.

As both the BIA and the Seventh Circuit have noted, changed polit-
ical and social conditions can constitute "the most relevant factor" in
evaluating the reasonableness of a petitioner's fear of persecution.10
Here, the BIA considered a report supplied by the State Department
which indicated that the Peruvian government "has seriously dam-
aged" the Shining Path, that the government had apprehended, con-
victed, and imprisoned principal Shining Path leaders, and that there
has been a dismantling of the Shining Path's command and control
structure. Based on this evidence, we believe that the BIA properly
determined that Espinoza lacked "an objectively reasonable fear that
the Shining Path can identify him as the past target of its threats" or
that it would actually target him despite its current limited ability to
do so.11

Based upon the foregoing, we deny the Espinozas' petition for
review and affirm the BIA's order. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED
_________________________________________________________________

9 Huaman-Cornelio, 979 F.2d at 999 (quoting M.A. v. INS, 899 F.2d
304, 311 (4th Cir. 1990)).

10 See Mitev v. INS, 67 F.3d 1325, 1332 (7th Cir. 1995) (noting that
changed political and social conditions are the most relevant factor).

11 A.R. at 6.

                     5